          Case 1:19-cv-00002-LY-SH Document 78 Filed 06/19/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION
 AXO STAFF LEASING, LLC,                        §
            Plaintiff                           §
                                                §
 v.                                             §         Case No. A-19-CV-00002-LY
 ZURICH AMERICAN INSURANCE
                                                §
 COMPANY, MCCREADIE &                           §
 MCCREADIE, INC., and                           §
 LASSITER WARE INSURANCE,                       §
            Defendants                          §

                                            ORDER

      Before the Court are status reports filed by Defendant Zurich American Insurance Company

on June 15, 2020 (Dkt. 75) and by Plaintiff AXO Staff Leasing, LLC’s (“AXO”) on June 16, 2020

(Dkt. 76). On June 16, 2020, the District Court referred all pending and future motions to the

undersigned for resolution or report and recommendation, pursuant to 28 U.S.C. § 636(b)(1),

Federal Rule of Civil Procedure 72, and Rule 1 of Appendix C of the Local Rules of the United

States District Court for the Western District of Texas. Dkt. 77.

      This is an insurance coverage dispute between insurer Zurich and now-defunct named insured

AXO. AXO contends that its former Chief Financial Officer, John Herzer, embezzled more than

$4.7 million from it, and that the loss is covered under an insurance policy AXO purchased from

Zurich (“Policy”). For more than a year in this Court, the parties have been in a stalemate over the

Examination Under Oath (“EUO”) of AXO’s corporate representative required by the Policy. See

Policy at § F.6, Dkt. 13-1 at 11-12.

      On September 16, 2019, the Court found that AXO had failed to provide documents sufficient

for the EUO to proceed. See Dkt. 31. Such documents include those establishing AXO’s loss and

showing that Herzer qualified as an employee under the Policy, which excludes persons


                                                    1
         Case 1:19-cv-00002-LY-SH Document 78 Filed 06/19/20 Page 2 of 3




“authorized by [AXO] to sign your checks or make withdrawals from your bank accounts without

the countersignature of another natural person similarly authorized by you.” Policy at § G.11(ii),

Dkt. 13-1 at 16. AXO complains that it lacks assets to subpoena pertinent documents, but the Court

has found that it is AXO’s contractual obligation to establish the value of its loss and that its claim

is covered by the insurance agreement. Therefore, it is AXO’s duty to obtain any documents

pertinent to its claim available only by subpoena.

    On May 8, 2020, the undersigned entered an order requiring AXO to produce the pertinent

documents so that the EUO could proceed. Dkt. 70. Zurich was ordered to either inform the Court

by June 15, 2020 that AXO had failed to comply with the terms of the order, or complete the EUO

by July 17, 2020. Id. at 4. The Court warned AXO that, should it once again fail to produce

pertinent documents as ordered, the Court would recommend issuance of an order that AXO show

cause in writing why this action should not be dismissed for want of prosecution. Id. AXO appealed

the order to the District Court, which affirmed the order on June 9, 2020. Dkt. 74.

    AXO timely filed its status update advising the Court that AXO had not complied with its

obligations. Zurich stated that “AXO has made no efforts to subpoena records and provide the

documents pertinent to AXO’s claim so that a coverage decision can be issued, and the parties are

in no different a position than they were two months ago.” Dkt. 75 at 2. AXO responds that it has

provided the report of a forensic accountant establishing the amount of money stolen by Herzer

and the bank accounts on which the expert relied; W-2s and payroll tax reports showing that Herzer

was an employee of AXO when he embezzled; and a stipulation that “none of the bank accounts

relied upon by AXO required two signatures of AXO employees or officers.” Dkt. 76 at 1.1



1
  AXO apparently refers to a statement in its appeal brief that it “Stipulates to this Court that the accounts
that AXO relies on to establish its claim against Zurich do not require two signatures on checks or transfers
from those accounts.” Dkt. 71 at 2.
                                                        2
         Case 1:19-cv-00002-LY-SH Document 78 Filed 06/19/20 Page 3 of 3




   The Court finds that AXO has failed to comply with the May 8, 2020 order by producing

documents sufficient for the EUO to proceed. Its decision not to subpoena the bank records

relevant to its claims is particularly baffling, given that AXO’s counsel offered to do just that in

negotiations with Zurich’s counsel in February 2020. See Dkt. 68-5.

   For these reasons, the Court ORDERS AXO to SHOW CAUSE in writing why this action

should not be dismissed for want of prosecution. IT IS FURTHER ORDERED that the show

cause briefs shall not exceed 15 pages in length, and the briefing deadlines shall be July 6, 2020

for Plaintiff’s Brief and July 20, 2020 for Defendant to either file a response or notify the Court

that it is not filing a brief. If Defendant files a response, AXO shall have until July 27, 2020 to file

a reply brief, which shall be limited to 10 pages.

   SIGNED on June 19, 2020.


                                                         SUSAN HIGHTOWER
                                                         UNITED STATES MAGISTRATE JUDGE




                                                     3
